—In a mortgage foreclosure action, the defendant appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated August 19, 1997, which, after a hearing to determine whether service of process had been properly made upon her, denied her motion, in effect, to vacate a judgment of foreclosure and sale dated October 15, 1996, entered upon her default in answering the complaint.
Ordered that the order is affirmed, with costs (see, Greenpoint Sav. Bank v Patel, 267 AD2d 204 [decided herewith]). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.